Citation Nr: 1415830	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-37 201	)	DATE
	)
	)
.
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach/gastrointestinal disorder.

2.  Entitlement to service connection for a skin disorder, to include chloracne and a fungal disorder.

3.  Entitlement to service connection for numbness of the hands and feet, sensitivity to cold, and tremor of the hands.

4.  Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the Board at the RO (Travel Board) in September 2009; a transcript is of record.  The claims were previously before the Board in December 2009 and December 2010.  

A June 2012 Report of Contact noted the Veteran filed a claim for increase on "all service connected issues."  In June 2006 he filed a dental claim.  Neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Pursuant to the December 2009 and December 2010 Board remands, the Veteran was afforded a VA examination in April 2013.  However, the opinions provided specifically for gastrointestinal disorder and skin disorder were inadequate.  

For stomach/gastrointestinal disorder, the examiner failed to consider whether the Veteran's lay statements presented sufficient evidence of etiology such that the claim of service connection could be proven.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The examiner cited to two relevant service treatment records regarding gastrointestinal-related symptoms and found: "THERE IS NO INDICATION OF A CHRONIC GI CONDITION OR MENTION OF DYSENTARY IN THE SERVICE FILE.  THERE IS NO MENTION OF GI PROBLEMS ON THE SEPERATION [sic] EXAM AND THERE IS NO RECORD OF ONGOING TREATMENT FOR GASTROINTESTINAL CONDITIONS IN THE C-FILE."  However, at the September 2009 Travel Board hearing, the Veteran competently testified to continuity since service.  On remand, the examiner must consider the Veteran's report of continuity of symptomatology since service.   

For skin disorders, the opinion was inadequate as the examiner did not provide a rationale for his negative opinion specifically for acne/folliculitis.  Instead, the examiner provided a conclusory statement that it "IS INCONTIGUOUS WITH A DIAGNOSIS OF CHLORACNE."  The Veteran's claim of service connection for a skin disorder includes consideration whether chloracne, but is not limited to that condition or other conditions presumptively related to herbicide exposure.  There was no further discussion of the Veteran's acne/folliculitis.

Based on the aforementioned reasons, adequate medical opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, there may be outstanding VA treatment records.  The last VA treatment records associated with the file are dated in August 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b).  

In light of the remand reasons above, any outstanding/updated private treatment records should also be obtained.

As the issues of SMC and TDIU are inextricably intertwined with the service connection issues on appeal, the RO should reconsider these issues after development and reconsideration of the services connection issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for stomach, skin, hand and feet conditions since 2010.  After securing the necessary release, the RO should obtain these records, including any VA treatment records.  

2.  After completion of the above, the claims file should be forwarded to the April 2013 VA examiner for review and an addendum opinion addressing the questions posed. 

If the April 2013 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the stomach/gastrointestinal disorder and acne/folliculitis are causally related to service?  

The examiner must provide reasons for the opinion given.  The examiner should take into account that although not documented, the Veteran is competent to testify as to in-service symptoms and continuity of symptomatology since service.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




